Citation Nr: 0827124	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased evaluation for right (dominant) 
acrominoclavicular arthritis, status post separation (right 
shoulder disability), currently evaluated at 20 percent.


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran had active service between August 1962 and March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to an increased 
rating for the veteran's service-connected right shoulder 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required.


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, a July 2005 VA medical record indicated that the 
veteran was receiving medication from a private doctor that 
alleviated the symptoms of his service-connected right 
shoulder disorder.  This medical record also referred to a 
provider note, not found in the record of evidence, 
apparently containing the veteran's treatment plan.  An 
additional July 2005 VA medical record identifies the 
veteran's primary care physician as Dr. Scarborough of 
Conroe, Texas.  The record of evidence contains private 
medical records from the office of Dr. Kyle Scarborough, M.D.  
However, the last such record is dated January 1998 and was 
submitted in support of a prior claim.  In accordance with 
the VA's duty to assist, the Board finds that the veteran's 
claim must be remanded so that the RO may attempt to obtain 
the veteran's pertinent private medical records in accordance 
with 38 C.F.R. § 3.159(c)(1) (2007).

The RO should provide the veteran with notice regarding his 
increased rating claim that is consistent with the VA's 
notice obligations in increased rating claims as provided by 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This would 
include advising the veteran that he may provide evidence of 
the effects of the disability at issue on the ordinary 
conditions of daily life as well as the specific schedular 
criteria applied to the rating of this disability.

The Board further notes that there is X-ray evidence of 
degenerative changes of the acromioclavicular and 
glenohumeral joints; and deformity of the distal clavicle and 
coracoid process of the scapula with large bony excrescence 
of the undersurface of the clavicle, which appeared to be 
connected to the coracoid process and was suggestive of 
remote trauma.  There was also some elevation of the humeral 
head, with decreased acromiohumeral distance that was thought 
to possibly be related to an element of rotator cuff 
pathology.  Given such X-ray findings, the Board finds that 
38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5203 are 
applicable, in addition to Diagnostic Code 5201 that was 
furnished by the RO.  Such fundamental denial of due process 
must be cured.  38 C.F.R. §§ 3.159, 19.9.  

Finally, the Board notes that the last VA (fee basis-QTC) was 
performed in July 2005.  In reviewing the report of this 
examination, the Board finds that it is incomplete as it does 
not fully address the factors raised in DeLuca v. Brown, 8 
Vet. App. 202 (1995), including the question of whether such 
factors as pain, flare-ups of pain, weakness, and fatigue 
cause additional limitation of motion of the right arm.  See 
also 38 C.F.R. §§ 4.40, 4.45 (2007).  Under these 
circumstances, a more current and thorough examination of the 
right shoulder is warranted.  38 C.F.R. §§ 3.326, 3.327 
(2007); see also, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must request the veteran to 
provide the names and addresses of all 
non-VA physicians and other medical 
professionals, including Dr. Scarborough, 
if applicable, who provided evaluation or 
treatment for his service-connected right 
shoulder disorder, dating back to June 
2004, a year prior to the current claim 
for an increased rating.  The AMC/RO 
should include with their request the 
necessary authorization and consent forms.  
The AMC/RO must then make attempts to 
acquire such medical records.

2.  The RO should provide the veteran with 
notice regarding his increased rating 
claim that is consistent with the VA's 
notice obligations in increased rating 
claims as provided by Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This would 
include advising the veteran that he may 
provide evidence of the effects of the 
disability at issue on the ordinary 
conditions of daily life as well as the 
specific schedular criteria applied to the 
rating of this disability found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202, and 5203.

3.  The RO must schedule the veteran for 
an orthopedic or "joints" examination to 
determine the current severity of his 
service-connected right (dominant) 
acrominoclavicular arthritis, status post 
separation.  This evaluation must include 
range of motion studies for the right 
shoulder and the examiner must indicate 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that there is any additional 
functional loss (i.e. additional loss of 
motion) of the right arm due to pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss of 
right arm motion due to weakness on 
movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign.  Any additional 
limitation of motion should be expressed 
in degrees.

The examiner must also note whether there 
has been a history of dislocations of the 
right shoulder (scapulohumeral joint or 
clavicle and scapula) and if so the 
approximate duration, intensity, and 
frequency of such episodes must be 
documented.  Any bony deformity, nonunion, 
or malunion of these bones should be 
specifically noted, along with any other 
pertinent clinical or X-ray findings 
obtained upon these examinations.  

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent to 
the Statement of the Case, the AMC/RO must 
readjudicate the veteran's claims.  If any 
of the claims remain denied, the AMC/RO 
should issue an appropriate Supplemental 
Statement of the Case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
R.F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 Department of Veterans Affairs


